


Greenlight Reinsurance, Ltd.

P.O. Box 31110

Grand Pavilion

802 West Bay Road

Georgetown, KY1-1205

Grand Cayman,Cayman Islands

Date: November 2, 2007

Re: Increase of Letter of Credit Facility dated October 12, 2005 for the account
of Greenlight Reinsurance, Ltd

Gentlemen:

We refer you to (i) the Letter of Credit Facility, dated October 12, 2005,
between us and you (as amended, supplemented or modified from time to time the
“Letter of Credit”) and (ii) the Hypothecation Agreement, dated October 12,
2005, between us and you (as amended, supplemented or otherwise modified from
time to time, the “Hypothecation Agreement”).

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged: (i) the commission of .90% per annum (as
referenced in that certain letter amendment to the Letter of Credit dated
September 19, 2006) is hereby reduced to a new rate of .70% per annum with
retroactive effect as of July 2, 2007, (ii) the Letter of Credit maximum amount
referenced in the Letter of Credit and Hypothecation Agreement is hereby
increased to US$400,000,000 from the original amount of US $200,000,000 with
retroactive effect as of August 28, 2007 and (iii) the “Pledged Collateral
Table” attached as Exhibit A to the Hypothecation Agreement is hereby amended
and restated in its entirety in the form attached hereto as ANNEX A, with
retroactive effect as of August 28, 2007.

Please acknowledge your acceptance of these amended terms by signing this letter
in the signature block below and returning it to us.

All other terms and conditions of the Letter of Credit and Hypothecation
Agreement remain unchanged.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to the conflicts of law
principles thereof).

 

Sincerely,

 

 

 

       

CITIBANK, N.A.

 

 

 

By


/s/ John Ladany

 

 



 

Director

 

 

 

 

 

 

 

ACKNOWLDGED AND ACCEPTED
AS OF THE DATE SET FORTH ABOVE;
GREENLIGHT REINSURANCE, LTD.



 

By:


/s/ Tim Courtis

 

 

 

Chief Financial Officer

 

 

 

November 8, 2008

 

 

--------------------------------------------------------------------------------




ANNEX A

PLEDGED COLLATERAL TABLE

 

Type of Pledged Collateral

 

Letter of
Credit Value

 

Five-Day
Margin Call

 

One Day
Margin Call

 

Sell Out

 

(1)       Cash (subject to local requirements) and Cash Equivalents consisting
of insured certificates of deposit issued by, and fiduciary deposits, time
deposits and money market accounts held by, Citibank or an affiliate or another
bank acceptable to Citibank, and interest accrued on all the foregoing (in each
case with a remaining tenor equal to or greater than 12 months)

 

100

%

100

%

100

%

100

%

(2)       Insured certificates of deposits issued by, and fiduciary deposits and
time deposits held by, Citibank or an affiliate or another bank acceptable to
Citibank (remaining tenor 12 months or more)

 

95

%

96

%

97

%

98

%

(3)       Bankers acceptances issued by Citibank or an affiliate or another bank
acceptable to Citibank

 

95

%

96

%

97

%

98

%

(4)       Government Obligations (Direct or Guaranteed)

 

 

 

 

 

 

 

 

 

(a)      Treasury bills

 

100

%

100

%

100

%

100

%

(b)      Straights and Zeros (remaining tenor less than 5 years)

 

95

%

96

%

97

%

98

%

(c)      Straights and Zeros (remaining tenor equal to or greater than 5 years
but less than 10 years)

 

90

%

92

%

95

%

96

%

(d)      Straights (remaining tenor equal to or greater than 10 years)

 

85

%

88

%

92

%

93

%

(e)      Zeros (remaining tenor equal to or greater than 10 years)

 

75

%

80

%

86

%

88

%

(5)       State and Municipal Obligations (S&P rated BBB- or higher)

 

 

 

 

 

 

 

 

 

(a)      Remaining tenor less than 5 years

 

90

%

92

%

95

%

96

%

(b)      Remaining tenor equal to or greater than 5 years but less than 10 years

 

85

%

88

%

92

%

93

%

(c)      Remaining tenor equal to or greater than 10 years

 

80

%

84

%

89

%

91

%

(6)       Corporate Debt Obligations (S&P rated BBB- or higher)

 

 

 

 

 

 

 

 

 

(a)      Commercial Paper

 

95

%

96

%

97

%

98

%

(b)      Straights (remaining tenor less than 5 years)

 

90

%

92

%

95

%

96

%

(c)      Floaters, coupon set semi-annually (remaining tenor less than 5 years)

 

90

%

92

%

95

%

96

%

(d)      Straights (remaining tenor equal to or greater than 5 years but less
than 10 years)

 

85

%

88

%

92

%

93

%

(e)      Floaters, coupon set semi-annually (remaining tenor equal to or greater
than 5 years but less than 10 years)

 

85

%

88

%

92

%

93

%

(f)       Straights (remaining tenor equal or greater than 10 years)

 

80

%

84

%

89

%

91

%

(g)      Floaters, coupon set semi-annually (remaining tenor equal to or greater
than 10 years)

 

80

%

84

%

89

%

91

%

(h)      Convertible notes and bonds (maximum at par)

 

70

%

76

%

82

%

85

%

(7)       Corporate Debt Obligations (S&P rated BB+ to CCC)

 

70

%

76

%

82

%

85

%

(8)       New York Stock Exchange, American Stock Exchange and NASDAQ listed
equity securities

 

75

%

76

%

82

%

85

%

(9)       Equity securities listed on international exchanges not exceeding 25%
of the Letter of Credit Value at such time

 

75

%

76

%

82

%

85

%

(10)     Equity securities listed on international exchanges in excess of 25% of
the Letter of Credit Value at such time

 

60

%

67

%

75

%

82

%

(11)     Defaulted debt obligations, equity securities not listed on a
securities exchange and other equity interests

 

 

*

 

*

 

*



*

*

These types of pledged collateral must be satisfactory to Citibank in its sole
discretion, with Letter of Credit, Five-Day Margin Call, One-Day Margin Call and
Sell-Out percentages to be established by Citibank in its sole discretion.

 

 

--------------------------------------------------------------------------------